; 3: A\-cv- 1404
Os. miata. | Document 14 Filed OS PROCESSRECEIPTS RETURN

 

 

 

IC {
United States Marshals Service See "Instructions for Sir bHiHn : COURT shal”
PLAINTIFF COURT CASE NUMBER
Dora M. Tipping 3:21 400lAW631 1 PM 3:39
DEFENDANT TYPE OF PROCESS
Garland Cadillac Summrensin a Givil Action VW

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Garland Cadillac

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
11675 Lyndon B. Johnson Freeway, Garland, TX 75041

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

 

 

 

Dora M. Tipping
735 Primrose Lane
Rockwall, TX 75032

Number of parties to be
served in this case

 

Check for service

on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

Signature of Attorney other Originator requesting service on behalf of: C PLaINTIFE TELEPHONE NUMBER DATE

(.] DEFENDANT

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total Total Process } District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated Origin Serve ,

(Sign only for USM 285 if more y] /
than one USM 285 is submitted) 1 No a7 No: Mw a ae 7 /

I hereby certify and return that I ( have personally served , (have legal evidence of service, ee hisve executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

(J [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) Date Time Tm
PAM Breyoecr 7249/2 | 1100 Gam
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy

Mat NE

 

 

Costs shown on attached USMS Cost Sheet >>

7f24/2) Secved Pam Brewer

/1@ “Co atealle o- .
22 Mle s Round To" at Adde-es, slow Nlore

 

REMARKS

 

Form USM-285
Rev. 03/21

 
“Case 3:21-cv-01403-G-BH Document 14 Filed 08/11/21 Page 2 of 4 PagelD 59

AO 440 (Rev. 12/09) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

Tipping

Plaintiff —

Vv. Civil Action No. 3:21-cv-01403-G-BH

Garland Cadillac ee

Defendant

~~ wrevr vr ve w~

Summons in a Civil Action

TO: Garland Cadillac
11675 Lyndon B Johnson Freeway
Garland, TX 75041

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Dora M Tipping (pro se)
735 Primrose Lane
Rockwall , TX 75032

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

>

DATE: 07/06/2021 ———————— \
Signature of Clerk or Deputy Clerk

 

 

 
‘Case 3:21-cv-01403-G-BH Document 14 Filed 08/11/21 Page 30f 4 PagelD 60

AO 440 (Rev 12/09) Summons Ina Civil Action (Page 2) ee

Civil Action No. 3:21-cv-01403-G-BH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name o indjvidual and title, if any) G a A ard Cadi | | AC
was received by me on (date) IS/a

 

[I personally served the summons on the individual at (place)

 

on (date)

 

 

[I left the summons at the individual's residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

n (date) , and mailed a copy to the individual's last known address; or

J“ I served the summons on (name of individual) Pa vw K re vw - , who is designated

by law to accept service of process on behalf of (name of organization) Ge. -lanol (agd/ VV. ag
on (date) -1[ZA [zO ZA

 

 

 

 

[I returned the summons unexecuted because

 

[other (specify)

 

 

92 as
My fees are $ /7 for travel and $ G7 for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

bate 7 [2afe ; tak: as

Server's signature

Michael GREW , USM

Printed name and title

100 eornmrerce sh DALLAS Th FIZVE

Server's address

 

Additional information regarding attempted service, etc:

 
Case 3:21-cv-01403-G-BH Document 14 Filed 08/11/21 Page 4of 4 PagelD 61

GARLAND
CADILLAC

Pam Brewer
Controller

11675 LBJ Fwy.
Garland Tx. 75041

www.dallascadillac.com
pam.brewer@dallascadillac.com

<= —
—-
i

=e

Cadillac

972-840-4100 Main
972-840-4105 Direct
972-920-3133 Fax
